DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Prosecution Reopened
In view of the Appeal Brief filed on 9/28/2021, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/LARRY D RIGGS II/             Supervisory Patent Examiner, Art Unit 1658                                                                                                                                                                                           

Election/Restrictions – Retained for the Record
Applicant’s election without traverse of Group I, claims 38-55 in the reply filed on 2/25/2019 is acknowledged.
Claims 56 and 57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/25/2019.

Claim Status
Claims 38, 40, 41, 43-57 are pending. 
Claims 1-37, 39, 42 are cancelled.

Claims 38, 40, 41, 43-55 have been examined.
Claims 38, 40, 41, 43-55 are rejected.

Priority
The instant application filed 12/28/2016 is a continuation of 13824132, filed 05/03/2013, now U.S. Patent #9566311 and having 3 RCE-type filings therein. 13824132 is a national stage entry of PCT/IB2011/002394, International Filing Date: 09/29/2011, which claims foreign priority to 10251690.3, filed 09/30/2010.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


1.	Claims 38, 40, 41, 43, 45-52 and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over WO 2008/150305, Leonard et al., published 12/11/2008 (Leonard, previously provided) in view of Product Monograph DURATOCIN™ (Carbetocin Injection), 20 pages, March 2006 (Duratocin, previously provided), US 2007/0249522, Shirley and Hora, published 10/25/2007 (SH),  Izutsu, Chapter 22 of Therapeutic Proteins Methods and Protocols, Ed. Smales and James, 2005, Humana Press, pages 287-292 (Izutsu, previously cited and provided), and Allen, Dosage Form Design and Development, Clinical Therapeutics/Volume 30, Number 11, 2008 (Allen).
Instant claim 38 is directed to an aqueous liquid composition comprising 1) carbetocin or a pharmaceutically acceptable salt thereof at a concentration in the composition from 0.05 mg/mL to 0.5 mg/mL, and a buffering agent selected from succinic acid and citrate-phosphate buffer, wherein the pH of the composition is from 5.1 to 5.9, and wherein after being stored for 24 months at 25°C, the composition has a sum of impurities of less than 5% of the total weight of the impurities and carbetocin or pharmaceutically active salt thereof in the composition.
The storage wherein clause of claim 38 is interpreted as a storage stability functional limitation, or alternatively, a result attained after storage regarding impurities for the claimed composition. 
Claim 38 as a whole thus is directed to a pH 5.1 to 5.9 aqueous liquid composition comprising 0.05 mg/mL to 0.5 mg/mL carbetocin/carbetocin salt, a succinic acid or citrate-phosphate buffer buffering agent that possesses a stability during storage that corresponds with what is claimed therein as to impurities content.

A particularly relevant summary of the storage stability of carbetocin across a range of pH values using several buffers is found in Figure 2/4, which depicts percent total impurities from 0 to 3 months in carbetocin formulations/compositions in different buffers across a wide range of pH values:

    PNG
    media_image1.png
    605
    1166
    media_image1.png
    Greyscale

Based on Figure 2/4, the absolutely clear conclusion that one of ordinary skill in the art would arrive at is that for the lowest generation of impurities the pH should be between 4.5 and 6.0. It would be reasonable to set any range of pH within 4.5 and 6.0 for the pH of a composition comprising oxytocin or an oxytocin derivative such as the common carbetocin, or derivative of carbetocin (this also a derivative and analog of oxytocin) either arbitrarily or by routine optimization given the strong data in this figure – noting in particular the relatively small differences in total impurities when comparing results between pH 4.5 and  pH 5.0, and between pH 5.0 and pH 6.0, for both buffers at each pH value over time, compared with the higher levels of impurities at all other evaluated pH values – at and below pH 4.0 and at and above pH 7.0, most clearly suggesting to one of ordinary skill in the relevant art that similar carbetocin/oxytocin derivatives/analogues would reasonably be expected to be more stable anywhere in the pH range between 4.5 and 6.0, including anywhere between any two values as may be determined by routine 
Whereas Leonard does not claim specific mg/ml doses, its specification providing some dosages based on ug/kg body weight, and Leonard, page 11, lines 5-26 teaches multiple microgram amounts and ranges for treatment of neurological and psychiatric disorders. However, Leonard does not explicitly teach claim 38’s carbetocin range of from 0.05 to 0.5 mg/mL, in an aqueous liquid composition with a buffering agent selected from succinic acid and citrate-phosphate buffer nor the particular stability result of claim 38’s wherein clause.
DURATOCIN, however, teaches that carbetocin is an uterotonic agent (provided to promote postpartum uterine contraction), and that the standard unit dose is 1 ml as an aqueous solution at a concentration of 100 micrograms per milliliter, page 1 (this is administered as a single intravenous dose, page 7). This is equivalent to 0.1 mg/ml, which falls within claim 38’s carbetocin range of from 0.05 to 0.5 mg/mL. It would have been obvious to prepare doses of carbetocin at or around the same dose or dose range of a known commercially carbetocin because this is a reasonable starting point for a competing commercial composition in aqueous liquid form, this used as an uteronic agent, page 1 of DURATOCIN.  This renders obvious the claimed concentration range of claim 38 which encompasses the known standard concentration of liquid product of DURATOCIN (after solubilizing the lyophilized carbetocin powder), see MPEP 2111.03 I, 2131.02 I and 2144.05.
While Leonard teaches multiple buffers across a wide pH range, generally using buffers appropriate for the respective pH being evaluated, see for instance Table 18, page 46, which includes the use of citrate buffer from pH 3.0 through pH 7.0 and phosphate buffer from pH 6.0 through pH 8.0, and DURATOCIN teaches its commercial product when prepared for use having a concentration within claim 38’s carbetocin range, neither Leonard nor DURATOCIN explicitly evaluate carbetocin in an aqueous liquid composition with a buffering agent selected from succinic acid and citrate-phosphate buffer.

Such person of ordinary skill in the art relating to the inventions claimed, at the time that the claimed inventions were made, would have at least a bachelor's degree in chemistry, pharmacy, or a related field, and two to five years of experience in formulating pharmaceuticals, or equivalent experience.
It would have been obvious to such person of ordinary skill in the art to use the succinate buffer or buffering agent based on simple substitution of one known element with another to obtain predictable results. Leonard’s demonstrated that other buffers were known in the art as effective to reduce impurities over storage in the 4.5 to 6.0 pH range.  SH teaches succinate buffer was used around the same pH range and was taught to result in less pain upon injection (note that per pages 1 and 2 of DURATOCIN its formulation is for injection). One of ordinary skill in the art could have substituted one buffer for another, motivated by achieving the advantage to reduce pain upon injection, one of ordinary skill in the art would 
In addition to the simple substation motivated by a desire to improve the pain profile of injectable carbetocin, an obvious to try rejection is based upon:
1. at the time of the invention, the need for stability of oxytocin analogues including carbetocin at room or higher temperatures was a recognized problem in the art, clearly established by the work and evaluations of Leonard;
2. as to buffers, Leonard had evaluated a limited number of common biologically acceptable buffers across a wide pH range, and SH had identified succinate as a buffer that resulted in less pain upon injection and whose buffer ranges overlapped with Leonard’s most stable pH range of 4.5 to 6.0;
3. given the clear teachings of Leonard as to the most stable pH range of 4.5 to 6.0 for carbetocin, one of ordinary skill in the art could have pursued using appropriate buffers for the pH range of 4.5 to 6.0, including succinate, in order to evaluate how much it would reduce pain upon injection, while also evaluating the storage stability.
Accordingly, in addition to the simple substitution rationale, it would have been obvious to try to use a succinate buffer or buffering agent in a carbetocin formulation at the concentration of DURATOCIN’s standard dosage aqueous solution, this also instantly claimed in claim 45.
Regarding the claimed storage stability functional limitation/result after storage regarding impurities, this is a reasonably expected result of the compound when formulated at the pH range made obvious by Leonard using known buffers suitable for the pH range and peptides, and this result, whether considered a functional limitation or a claimed achieved result, would have been readily obtainable by routine experimentation following standard optimization protocols such as set forth in Leonard and also based on the teachings of approaches to developing pharmaceutical compositions as taught in Izutsu and also in Allen, these teaching routine optimization with excipients known to be used for their intended respective purposes. Both Izutsu and Allen clearly teach the importance of formulation development for 1

Accordingly, based on any one or combination of these rationales, claim 38 would have been obvious.
Claim 43, specifying the buffering agent in the claim 38 composition to be succinic acid, and claim 45, wherein only one buffering agent is present, also would have been obvious based on the rejection above of claim 38 for succinic acid as the buffering agent.
Claims 40 and 41 also would have been obvious, directed to narrower pH ranges, these being well within the broader range of Leonard and readily determinable by routine optimization per Izutsu and Allen with a desired range known in the art, this being between 4.5 and 6.0.

Claim 47 depends from claim 38 and states that the composition further comprises an anti-oxidant (synonymous with antioxidant lacking the hyphen). Leonard teaches adding antioxidants among other added components to aqueous solutions, see page 19, lines 33-35, so one of ordinary skill in the art at the time of Applicant’s invention would have recognized that an antioxidant would have been among the additional components routinely added to carbetocin compositions, including those in aqueous liquid form, and claim 47 accordingly would have been obvious. This is further supported by the teachings of Izutsu and Allen, at pages set forth above.
Claim 48 further modifies claim 47 in that the anti-oxidant is methionine or EDTA or a combination of these. Leonard, page 16, lists methionine as an amino acid to be added, albeit as a buffer, and teaches adding EDTA albeit as a chelating agent, page 11 line 2, generally as an excipient, page 16 line 20, as a “significant factor in increasing permeation”, page 29 line 7, and the “most significant factor in cytotoxicity”, page 29, lines 9-10, this taken to mean in reducing cytotoxicity given that page 29, lines 8-9 state, “The optimal formulations as predicted by DOE included EDTA and Me-β-CD.”  The function of EDTA in the formulations of Leonard is not restricted from acting as an anti-oxidant merely by Leonard’s statements of alternative functions.  The same applies for methionine.  A compound has inherent properties that cannot be stripped from it by differing language.  Additionally, the anti-oxidant property of EDTA is not a newly discovered property, evidenced at least by Applicant’s own admission in the noted paragraph 0031, “The compositions of this aspect of the invention comprise an anti-oxidant. The anti-
Claim 49 depends from claim 47 and claims the concentration of the anti-oxidant is from 0.05 mg/ml to 5 mg/ml. This is rendered obvious on two bases. First, MPEP 2144.05 II A states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.” Applicant has not set forth any criticality of this claimed range. Second, Leonard teaches adding EDTA to formulation compositions at 2-5 mg/ml, Table 14, page 47, and 3.5 mg/ml elsewhere, e.g., page 50 line 14, and Table 24. Because these levels fall within claim 49’s claimed range that range is prima facie obvious, see MPEP 2144.05 as to similar ranges and overlapping ranges, and also MPEP 2131.03 I.
Claim 50 depends from claim 47, the composition there claiming an anti-oxidant, and states that the composition further comprises an isotonicity agent.  Leonard, page 45, lines 26-27, teaches that all of its formulations for a buffer and pH range carbetocin formulation stability evaluation are in isotonic NaCl. This would suggest to one of ordinary skill in the art to provide carbetocin formulations, which per the rejection of claim 47 above would have been obvious to include an anti-oxidant, to also comprise an agent such as NaCl to provide the formulation in an isotonic form. This is at least because isotonicity is relevant to administering formulations to a subject such as via intravenous route, to not disrupt the body physiology nor the transition of the active agent into the blood stream. Leonard, page 19, line 33 to page 20, line 2, also teaches that its solutions for parenteral administration may optionally contain “anti-oxidants, buffers, bacteriostats and/or solutes which render the formulation isotonic with the blood of the mammalian subject; . . . “, further suggesting adding solutes to adjust to isotonic state with the blood, that is, to add solute (such as NaCl) as an isotonicity agent.  Based on these teachings of Leonard, claim 50, the composition further comprising an isotonicity agent, would have been obvious.

Claim 51 is directed to wherein the isotonicity agent of claim 50 is mannitol. Izutsu, Table 2, teaches mannitol and sorbitol as two examples of a polyol tonicity modifier (synonymous with agent), used at a typical concentration of 10-100 mg/mL, indicating a solution type composition. It would have been obvious to select mannitol as an isotonicity agent because Izutsu provides a short list of typical polyol tonicity modifiers, exemplified only by mannitol and sorbitol, Table 2, and when combined with Leonard’s approach to formulating an isotonic composition comprising carbetocin with NaCl, a salt-class tonicity modifier also taught by Izutsu, Table 2, it would have been a matter of simple substitution of one type of tonicity modifier for another to select which one is preferred for a particular formulation that may comprise other excipients such as set forth by Izutsu. One of ordinary skill in the art would recognize that the choices would result in different relative stabilities for the peptide of interest, here carbetocin, and would have reasonably conducted routine optimization of a result-effective variable given the teachings of Izutsu. This also applies to the other claimed combinations of excipients of classes found in Izutsu following the routine optimization teachings of Izutsu.
Given Izutsu’s teachings of the benefits of the above-noted and claimed excipient additives and Izutsu’s approach to improving the stability of therapeutic proteins by chemical and physical methods, one of ordinary skill in the art would have routinely evaluated these additives in various combinations toward optimizing a particular formulation.  It is not inventive to merely formulate with known additives to achieve a reasonably expected result based upon an improved formulation that includes such known additives. Here, it would have been obvious to modify the formulation of Leonard which emphasizes the importance 
Accordingly claims 50-52 would have been obvious when also considering the teachings of Izutsu.
Claim 53 depends from claim 38 and requires of its composition:
a) the carbetocin or a pharmaceutically acceptable salt thereof at a concentration of from 0.05 mg/mL to 0.5 mg/mL;
b) an isotonicity agent at a concentration of 5 mg/mL to 75 mg/mL
c) the buffering agent selected from succinic acid and a citrate-phosphate buffer;
d) a pH adjusting agent; and
e) a pharmaceutically acceptable solvent.
Claim 54 depends from claim 38 and requires of its composition:
a) the carbetocin or a pharmaceutically acceptable salt thereof at a concentration of from 0.05 mg/mL to 0.5 mg/mL;
b) an anti-oxidant at a concentration of from 0.05 mg/mL to 0.5 mg/mL
c) an isotonicity agent at a concentration of 5 mg/mL to 75 mg/mL
d) the buffering agent selected from succinic acid and a citrate-phosphate buffer;
e) a pH adjusting agent; and
f) a pharmaceutically acceptable solvent.
Regarding claims 53 and 54, considering and incorporated the bases for rejection of claims 38, 47-52 set forth in the sections above, Izutsu’s teaching in Table 2 and elsewhere the typical additions to stabilize proteins of tonicity modifier (synonymous with agent), and buffers (synonymous with buffering agent), the other components per above are taught and suggested by Leonard and Duratocin. Further regarding the “a pH adjusting agent” Leonard clearly teaches this, see page 27, line 2, page 41 lines 19-25, thus adding a pH adjusting agent is a known procedure when adjusting pH with a buffer, see also Mohan, see pages 17, 19-22.  Leonard teaches the same types of carbetocin compositions and during 
 Given Izutsu’s teachings of the benefits of the above-noted and claimed excipient additives and Izutsu’s approach to improving the stability of therapeutic proteins by chemical and physical methods, one of ordinary skill in the art would have routinely evaluated these additives in various combinations toward optimizing a particular formulation.  It is not inventive to merely formulate with known additives to achieve a reasonably expected result based upon an improved formulation that includes such known additives. Here, it would have been obvious to modify the formulation of Leonard which emphasizes the importance of pH between 4.5 and 6.0 for carbetocin with the isotonicity agents of Izutsu within Izutsu’s taught ranges, to further improve the formulations taught and suggested by Leonard, at and around the standard commercial concentrations of DURATOCIN, to obtain improved stability of DURATOCIN’s aqueous liquid formulation along the lines of the results of Leonard.
There would have been a reasonable expectation of success given the teachings of Izutsu including how to approach stabilization formulation, see section 3, and claims 53 and 54 would have been obvious over these combined references.
Claim 55 is directed to a kit comprising the liquid composition of claim 38 and a container for the composition, optionally with separate injection means, optionally with instructions for administration of the composition.  The optional language of the latter two phrases is interpreted to give no additional weight to, nor to limit the claims.  See MPEP 2111.04, which states in part, “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.”
Leonard, page 20, lines 2-8, states in part, “The formulations may be presented in unit-dose or multi-dose containers. . . .  Preferred unit dosage formulations are those containing a daily dose or unit, daily sub-dose, as described herein above, or an appropriate fraction thereof, of the active ingredient(s).”  Thus, Leonard teaches and suggests providing its pH-adjusted carbetocin formulations (which may comprise other components as repeatedly set forth and exemplified in Leonard) in containers, making 
For any of the reasons above, claim 55 would have been obvious. Given the respective teachings, there would have been an extremely high expectation of success given that carbetocin already is marketed in containers, and Leonard evaluated its formulations at various pH values, including values bracketing what is claimed, in containers.

Response to Arguments
Applicant's arguments filed in the Appeal Brief filed 9/28/21, the Affidavit filed 9/28/21, and the arguments made 4/30/21 have been fully considered but they are not persuasive. 
Regarding the Affidavit filed 9/28/21:
Para 6 recites limitations of instant claim 38, however refers to Example 2 results. Example 2 evaluated pH with the antioxidant methionine, so these results are not applicable to claim 38 which is silent on the presence of antioxidants.  Para 6 continues with the assertion regarding Example 3a providing “additional stability data on other compositions within the scope of the claims,” emphasis added, so again is not directly applicable to claim 38’s limitations. It is unclear whether the Affidavit’s stated “recited compositions” refer specifically to claim 38’s compositions, and the data from Examples 2, 3 and later examples include components not claimed in claim 38, so do not support the conclusions or 
Regarding paras 7-14, neither the Kaisheva reference nor the word “interchangeable” are found in the rejection, so these paras are neither relevant nor dispositive.  As to arguments against Leonard in these paras, the approach of only following Leonard for acetate discounts any innovation by one of ordinary skill in the art, and also discounts any motivation by such person to pursue alternatives other than the best-performing buffers in Leonard in order to obtain desired patent protection including patent rights extension for expiring patents directed to protected compounds, see Spruill et al., Strategies for Extending the Life of Patents, Intl. BioPharm., 4 pages, March 2005.
Regarding the 4/30/21 arguments, page 7, Applicant argues no motivation from Shirley (~ SH) to depart from the teachings of Leonard to try succinate instead of acetate buffer. This is unpersuasive because it does not consider the value of reduced pain at the site of injection. That Shirley only evaluates IGF-1 is not dispositive given its broader teachings. Differences in structural features of IGF-1 and carbetocin are neither relevant nor dispositive given the broader teachings of Shirley regarding reduced pain at the site of injection when using succinate.
Page 8, middle para, raises the concern about the use of “interchangeable,” which is not in the instant rejection, so is irrelevant.
The paragraph bridging pages 8-9 is unpersuasive because one would not expect stability data of different compounds to be the same.  Again, the motivation to evaluate succinic acid/succinate is to reduce pain at the site of injection, and the resultant stability of a composition with this and with carbetocin would result from the combination motivated by the desire to reduce pain at the site of injection. Further as to the alleged poor stability of Shirley for IGF-1, page 9, Shirley Fig. 3 shows succinate at pH 6.0 the second-best at 8 weeks for the % main peak of the test compound, and Figs. 4 and 5 relate to monomers, and which may be more relevant for aggregation of IGF-1 versus the short cyclic peptide carbetocin (no carbetocin reference of record teaches aggregation as a problem, versus Shirley para 83 attributing this to the formation of intermolecular disulfides, noting also that carbetocin does not comprise a disulfide as does oxytocin, see Leonard page 9, line 22 to bottom of page).

The Examiner has removed discussion regarding impurities supported by Popa-Burke and Ilouga, so the arguments against these, pages 10-11, are moot. 
Further regarding arguments on page 11, the Examiner simply states that the differences in impurities among the best buffers in the pH range of 4.5 to 6.0 are small relative to impurities at pH values outside this range.  Applicant on pages 11-12 again seems to focus on the superior results of acetate buffer in Leonard, such that per Applicant it would be unnecessary or inconceivable for one of ordinary skill in the art to ever evaluate another buffer for improved stability of carbetocin liquid formulations.  The advance of pharmaceutical or other science or technology is not so constrained when there is an interest to improve over what is specifically taught in the art as superior to a limited number of alternatives with which it was compared. 
Applicant pages 12-13 argues the cited references “do not provide the required expectation of success.”  Shirley’s stability data is discussed above and that discussion is incorporated here.  Leonard’s 1.9-2.1% peptide-related impurities after 40 C for 3 months, following Applicant’s own statements regarding linear degradation, see paras 67, 68, 78 and 87 of its corresponding PGPUB 20170106044, would result in 3.8-4.2% after 6 months, which is above the impurity values found by Applicant per its Fig. 2, e.g., 0.4-0.6 at 33 weeks, the latter only measuring [Gly9OH]carbetocin impurity, and the “no additives” treatment actually comprising mannitol, which is well-known to function as an antioxidant, see Abstract and page 79 right column of Babincova et al., Abstract of article Jl. of Medicinal Food, 5(2), 79-83, 2004.  Although Leonard taught the optional inclusion of anti-oxidants, page 19 lines 34-35, the compositions resulting in the 1.9-2.1% impurities data from Leonard did not include antioxidants, which however were included in Applicant’s compositions providing the Fig. 2 data (and also Fig. 3 data).  It is well known that antioxidants can improve stability, see Allen, Dosage Form Design and Development, Clinical Therapeutics/Volume 30, Number 11, 2008, pages 2106-2107, broadly expanding on the statement on page 2106, “Other substances, such as buffers and antioxidants, may be used to increase the stability of the drug substance, particularly against the hydrolytic and oxidative processes.”  Leonard (and also Applicant) teach these types of degradative pathways for carbetocin, see e.g., Leonard page 74 line 20 to page 75 line 2.  As such, it is reasonable to surmise that when adding a suitable antioxidant to Leonard’s 
Applicant’s assertions on page 20 regarding the third rejection, now removed and incorporated into the first two rejections, are addressed above as relevant to this rejection.  Izutsu is recited for more than merely disclosing isotonicity agents at concentrations recited in claims 51-54, and Allen further supports the rejections.
Considering the 9/28/2021 Brief on Appeal, pages 13-16, on page 13 Applicant argues against the selection of buffers, favoring only acetate buffer, not only based on the data set forth in Fig. 2 of Leonard but also on the statement in Leonard ranking on the basis of “fewer ionizable sites on the buffer.”  There also is a discussion that a compound in a buffer may be “more/less” stable based on the buffer, this extending to page 14, and including reference to the Examiner’s statements of small differences in the buffers evaluated in the pH range of 4.5 to 6.0.  Based on that line of argument, continuing to page 15, Applicant contends that “a person of ordinary skill in the art would not have ignored Leonard’s express teachings that improved stability was achieved with an acetate buffer just because the differences appears “small” in the corresponding Figure.” 
This is unpersuasive because it requires a person of ordinary skill in the art to not deviate from a single buffer shown to be better than several others in a limited study which did not even include the addition of one or more antioxidants. Further, Leonard did not evaluate acetate at pH 6.0.  See also discussions above regarding motivations of those skilled in the art.
Applicant, pages 15-16, also argues that Leonard “does not suggest formulating a liquid composition of carbetocin at the recited pH in particular.”  Applicant founds this at least in part on specific statements in Leonard as to the “best” maintenance of peptide purity under particular conditions.  This line of argument is unpersuasive because Leonard’s teachings as a whole point to the superior stability of carbetocin across the pH range from 4.5 to 6.0, employing different buffers across different pH ranges based on their recognized buffering ranges, see Table 18, and a reference’s teachings are considered in their entirety.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments against the simple substitution rationale, based on considering differences between IGF-1 and carbetocin, and Leonard’s results with acetate buffer, and the associated “more/less” line of argument, and predictability, are addressed in respective responses above. A key motivation to select succinate buffer, as set forth above, is for reduction of pain at the site of injection, another motivation is its buffering range overlapping with Leonard’s favored 4.5 to 6.0 pH range, and when considered with the overall teachings of Leonard, Shirley, Izutsu and Allen, the latter which in particular teaches the value of antioxidants for stability, provide for a reasonable expectation of success.
Finally, notwithstanding the above and even assuming, which the examiner strongly disagrees with, that there are unexpected results, in this instance, given the strong teachings of Leonard that clearly establish the critical pH range for best stability of the claimed compound carbetocin, and the teachings of the other applied references as to additional excipients and routine optimization to formulate stable pharmaceutical compositions, any such alleged unexpected results should not be the basis for overcoming the strong bases for obviousness set forth above. See MPEP 716.01(d), 716.02(c).  
The following clearly indicates the criticality of the most favorable pH range established by Leonard and later verified by Applicant in its evaluations:
From Leonard, Fig. 2:

    PNG
    media_image1.png
    605
    1166
    media_image1.png
    Greyscale


Applicant’s figures:

    PNG
    media_image2.png
    793
    553
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    704
    509
    media_image3.png
    Greyscale


2.	Claims 38, 40, 41, 44, 46-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over WO 2008/150305, Leonard et al., published 12/11/2008 (Leonard, previously provided) in view of Product Monograph DURATOCIN™ (Carbetocin Injection), 20 pages, March 2006 (Duratocin, previously provided), Mohan, Buffers, Calbiochem 2003, 37 pages (Mohan), Izutsu, Chapter 22 of Therapeutic Proteins Methods and Protocols, Ed. Smales and James, 2005, Humana Press, pages 287-292 (Izutsu, previously cited and provided), and Allen, Dosage Form Design and Development, Clinical Therapeutics/Volume 30, Number 11, 2008 (Allen), as evidenced by Gordon L. Flynn, Buffers--pH Control within Pharmaceutical Systems, PDA J Pharm Sci and Tech 1980, 34 139-162 (Flynn).
Instant claim 38 is directed to an aqueous liquid composition comprising 1) carbetocin or a pharmaceutically acceptable salt thereof at a concentration in the composition from 0.05 mg/mL to 0.5 mg/mL, and a buffering agent selected from succinic acid and citrate-phosphate buffer, wherein the pH of the composition is from 5.1 to 5.9, and wherein after being stored for 24 months at 25°C, the composition has a sum of impurities of less than 5% of the total weight of the impurities and carbetocin or pharmaceutically active salt thereof in the composition.
The storage wherein clause of claim 38 is interpreted as a storage stability functional limitation, or alternatively, a result attained after storage regarding impurities for the claimed composition. 

Leonard extensively evaluates pH to determine storage stability of multiple aqueous liquid formulations of carbetocin, Example 1, including Table 1 from page 24 to page 27.  Leonard develops its formulations for treating and preventing autism disorders, see page 6, line 28 to page 7, line 12. 
A particularly relevant summary of the storage stability of carbetocin across a range of pH values using several buffers is found in Figure 2/4, which depicts percent total impurities from 0 to 3 months in carbetocin formulations/compositions in different buffers across a wide range of pH values:

    PNG
    media_image1.png
    605
    1166
    media_image1.png
    Greyscale

Based on Figure 2/4, the absolutely clear conclusion that one of ordinary skill in the art would arrive at is that for the lowest generation of impurities the pH should be between 4.5 and 6.0. It would be reasonable to set any range of pH within 4.5 and 6.0 for the pH of a composition comprising oxytocin or an oxytocin derivative such as the common carbetocin, or derivative of carbetocin (this also a derivative and analog of oxytocin) either arbitrarily or by routine optimization given the strong data in this figure – noting in particular the relatively small differences in total impurities when comparing results between pH 4.5 and  pH 5.0, and between pH 5.0 and pH 6.0, for both buffers at each pH value over time, compared with the 
Whereas Leonard does not claim specific mg/ml doses, its specification providing some dosages based on ug/kg body weight, and Leonard, page 11, lines 5-26 teaches multiple microgram amounts and ranges for treatment of neurological and psychiatric disorders. However, Leonard does not explicitly teach claim 38’s carbetocin range of from 0.05 to 0.5 mg/mL, in an aqueous liquid composition with a buffering agent selected from succinic acid and citrate-phosphate buffer nor the particular stability result of claim 38’s wherein clause.
DURATOCIN, however, teaches that carbetocin is an uterotonic agent (provided to promote postpartum uterine contraction), and that the standard unit dose is 1 ml as an aqueous solution at a concentration of 100 micrograms per milliliter, page 1 (this is administered as a single intravenous dose, page 7). This is equivalent to 0.1 mg/ml, which falls within claim 38’s carbetocin range of from 0.05 to 0.5 mg/mL. It would have been obvious to prepare doses of carbetocin at or around the same dose or dose range of a known commercially carbetocin because this is a reasonable starting point for a competing commercial composition in aqueous liquid form, this used as an uteronic agent, page 1 of DURATOCIN.  This renders obvious the claimed concentration range of claim 38 which encompasses the known standard concentration of liquid product of DURATOCIN (after solubilizing the lyophilized carbetocin powder), see MPEP 2111.03 I, 2131.02 I and 2144.05.
While Leonard teaches multiple buffers across a wide pH range, generally using buffers appropriate for the respective pH being evaluated, see for instance Table 18, page 46, which includes the 
Regarding the citrate-phosphate buffer, this is interpreted for this rejection to be the combination of particular citrate and phosphate compounds to form a citrate-phosphate buffer, this interpretation consistent with the statements about this providing apparently superior results in Applicant’s Example 7. Regarding this buffer for the composition as claimed, Leonard identified the optimum pH range for stability of the oxytocin analogue carbetocin to be between 4.5 and 6.0.
Mohan teaches common buffers for use in biological systems that one of ordinary skill in the art would reasonably select a buffer that extends across this range, and Flynn evidences that many buffers taught by Mohan are buffers systemically compatible buffers, Table V on page 154 and discussion thereof on page 155, stating in part, “Table V presents a list of buffers which have been used or considered for use as systemically compatible materials,” and further specifically that both phosphate and citric acid are used in pharmaceutical formulations, see page 143 for phosphate, page 144 for citric acid, page 151 for both succinic acid and citric acid, noting also the following statement from page 144, “But of greatest importance to pharmaceutical formulators are adjunctive uses of buffers in dosage forms. For such applications buffers must be physiologic, that is, compatible with the body by the selected route of administration.”
Mohan teaches pH ranges for use of citrate-phosphate buffer and other common biologically acceptable buffers. Mohan, pages 18-21, teaches preparation of common buffers for use in biological systems and their pH ranges, and as evidenced by Flynn many of these also are used in pharmaceuticals. Mohan’s listed buffers used in Leonard are citrate, acetate and phosphate. Considering the focus on buffers that would have maximum buffering effect in Leonard’s optimum pH range of 4.5 to 6.0, the only buffers on pages 18-21 having ranges that overlap or encompass this range are:
Buffer
Stated pH range
Midpoint of stated pH range
Midpoint difference from 5.251 
Citrate 
3.0 to 6.2
4.6
0.65
Acetate
3.6 to 5.6
4.6
0.65

2.6 to 7.0
4.8
0.45
Phosphate
5.8 to 8.0
6.9
1.65

5.25 is the midpoint of Leonard’s pH range of 4.5 to 6.0.
Note that citrate-phosphate is the only buffer in this short list that was not evaluated by Leonard. Given these ranges, with citrate and citrate-phosphate buffers being the only ones to fully encompass Leonard’s pH range of 4.5 to 6.0, it would have been obvious and also obvious to try both the citrate and the citrate-phosphate buffers in the pH range of 4.5 to 6.0 established as most effective for stability by Leonard with carbetocin as instantly claimed. A further basis of consideration, given the buffers’ ranges midpoints difference from the midpoint of Leonard’s pH range of 4.5 to 6.0, is that one would have been motivated to try the citrate-phosphate buffer because it has the closest midpoint to that range of Leonard.
A person of ordinary skill in the art relating to the inventions claimed, at the time that the claimed inventions were made, would have at least a bachelor's degree in chemistry, pharmacy, or a related field, and two to five years of experience in formulating pharmaceuticals, or equivalent experience.
The obvious to try rejection is based upon:
1. at the time of the invention, the need for stability of oxytocin analogues at room or higher temperatures was a recognized problem in the art, clearly established by the work and evaluations of Leonard;
2. as to buffers, Leonard had evaluated a limited number of common biologically acceptable buffers across a wide pH range, and Mohan also had identified 4 of the common biologically acceptable buffers whose buffer ranges overlapped or encompassed Leonard’s most stable pH range of 4.5 to 6.0;
3. given the clear teachings of Leonard as to the most stable pH range of 4.5 to 6.0 for carbetocin, one of ordinary skill in the art could have pursued the known potential solutions to stabilize carbetocin using appropriate buffers for the pH range of 4.5 to 6.0, including the two set forth above in Mohan, citrate and citrate-phosphate, these fully encompassing pH 4.5 to 6.0, with a reasonable expectation of success. The citrate-phosphate buffer, fully encompassing pH 4.5 to 6.0 and also having a closer midpoint of range to the midpoint of Leonard’s 4.5 to 6.0 range, would have been particularly considered as a buffer to try with a reasonable expectation of success.

Regarding the claimed storage stability functional limitation/result after storage regarding impurities, this is a reasonably expected result of the compound when formulated at the pH range made obvious by Leonard using known buffers suitable for the pH range and peptides, and this result, whether considered a functional limitation or a claimed achieved result, would have been readily obtainable by routine experimentation following standard optimization protocols such as set forth in Leonard and also based on the teachings of approaches to developing pharmaceutical compositions as taught in Izutsu and also in Allen, these teaching routine optimization with excipients known to be used for their intended respective purposes. Both Izutsu and Allen clearly teach the importance of formulation development for storage stability of the product (i.e., drugs, active agents) for a suitable period, see Izutsu, page 389, sections 3.1 and 3.2, broadly outlining optimization methods including pH buffer in combination with other excipients, and Allen, pages 2102, 2106-8 regarding the importance stability, common reactions, and the use of antioxidants, and also the chelating agent ethylenediaminetetraacetic acid (EDTA) when trace metals are present.  Izutsu explicitly teaches that the routine optimization procedure for developing stable protein-based pharmaceutical formulations requires clarifying the possible ligands that affect protein stability (section 3.1 bullet 2 during preformulation) and applying protein solutions containing excipient combinations to the stresses (section 3.2 bullet 2), following Leonard these being temperature and storage time. This suggests that the buffer counterion(s) can affect stability, and it would have been obvious to try known pharmaceutically acceptable buffers having buffering range broadly covering the 4.5 to 6.0 pH range established as providing lowest impurities by Leonard. These references reinforce the approach of Leonard as to optimizing formulation by iterative evaluations of different formulations comprising excipients having specific functions, and teach that such approaches to optimizing are routine and would be expected to result in improved formulation characteristics including stability during storage.  It would have been obvious to continue the optimization of Leonard with additional combinations of excipients to further improve stability and/or to reduce pain upon injection per the combination of applied references, and achieve the claimed functional limitation/stability result.  Additionally, and further 2
It also would have been obvious to use the citrate-phosphate buffer based on simple substitution of one known element with another to obtain predictable results. Leonard’s buffers, including citrate buffer and phosphate buffer were known in the art as effective at certain pH values. The broader pH range of citrate-phosphate buffer was known in the art, Mohan’s informing that this fully encompasses Leonard’s optimum pH 4.5 to 6.0 range (as does citrate buffer, but citrate-phosphate buffer shifting to higher pH, with its midpoint of pH range advantageously closer to the midpoint of 4.5 to 6.0). One of ordinary skill in the art could have substituted one buffer for another, motivated by wanting to better encompass the 4.5 to 6.0 pH range of Leonard with a buffer whose midpoint is closer to that of the midpoint of 4.5 to 6.0, and given the known effects of these types of buffers the results of the substitution would have been predictable. The midpoint of citrate-phosphate buffer’s pH range being closer to the midpoint of Leonards’ 4.5 to 6.0 range, 5.25, also suggests that citrate-phosphate could be superior to either the citrate or the phosphate buffers evaluated by Leonard when used in storage with oxytocin analogues, based on superior buffering capacity over the relevant range.
Regarding the claimed result after storage regarding impurities, this is a reasonably expected result of the compound when formulated within the pH range made obvious by Leonard using known buffers suitable for that pH range and peptides, and would have also been a function of the addition of an antioxidant excipient, taught broadly by Leonard at page 19 lines 33-35 and present in Applicant’s 
Additionally, it would have been obvious to improve the compositions and formulations of DURATOCIN by incorporating the pH range, antioxidant, and other related teachings of Leonard in view of Allen in order to improve the quality and utilities of its aqueous liquid formulations that had short shelf life, particularly for decreasing degradation during storage, that is, by using a known technique to improve similar products in the same way. DURATOCIN contained a base product upon which the claimed invention can be seen as an improvement.  It would have been obvious to apply Leonard’s teachings for formulations having concentration ranges encompassing and near the dosage of Duratocin because Duratocin provides a standard commercial dosage and concentration. Leonard contained a comparable product and formulations, specifically teaching the advantages of a pH range to improve product quality during storage, and its work toward pH optimization with other additives to carbetocin could readily be applied to other carbetocin concentrations such as those at and around the standard concentration of DURATOCIN’s aqueous liquid composition used for injection, and Mohan provides the underlying scientific basis for choosing a citrate-phosphate buffer to buffer in Leonard’s optimum pH range of 4.5 to 6.0. One of ordinary skill in the art, seeing the advantages of the improvements of Leonard and recognizing their applicability, and the relevance of a citrate-phosphate buffer for Leonard’s optimum pH range, could have applied the known “improvement” technique in the same way at and around the dosage concentration of Duratocin, and the results would have been predictable to one of ordinary skill in the art.
Accordingly, claim 38 would have been obvious.
Claim 44, specifically directed to citrate-phosphate buffer, and claim 45, wherein only one buffering agent is present, also would have been obvious based on the rejection above of claim 38 focusing on the citrate-phosphate buffer.

Claim 46, narrowing the concentration of carbetocin or pharmaceutically acceptable salt thereof to from 0.05 mg/mL to 0.1 mg/mL, would have been obvious based on this narrower claimed range touching the DURATOCIN commercial product’s standard unit dose concentration of 100 micrograms per milliliter, as noted above equivalent to 0.1 mg/ml, this being claim 46’s range’s upper value, see MPEP 2144.05, stating in part “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists,” and noting that DURATOCIN’s value while not a range clearly touches the claimed range. Further regarding the claiming of ranges touching or near the concentration value of DURATOCIN for its injectable aqueous solution comprising carbetocin, MPEP 2144.05 II states, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”
Claim 47 depends from claim 38 and states that the composition further comprises an anti-oxidant (synonymous with antioxidant lacking the hyphen). Leonard teaches adding antioxidants among other added components to aqueous solutions, see page 19, lines 33-35, so one of ordinary skill in the art at the time of Applicant’s invention would have recognized that an antioxidant would have been among the additional components routinely added to carbetocin compositions, including those in aqueous liquid form, and claim 47 accordingly would have been obvious.
Claim 48 further modifies claim 47 in that the anti-oxidant is methionine or EDTA or a combination of these. Leonard, page 16, lists methionine as an amino acid to be added, albeit as a buffer, and teaches adding EDTA albeit as a chelating agent, page 11 line 2, generally as an excipient, page 16 line 20, as a “significant factor in increasing permeation”, page 29 line 7, and the “most significant factor in cytotoxicity”, page 29, lines 9-10, this taken to mean in reducing cytotoxicity given that page 29, lines 8-9 state, “The optimal formulations as predicted by DOE included EDTA and Me-β-CD.”  The function of EDTA in the formulations of Leonard is not restricted from acting as an anti-oxidant merely by Leonard’s statements of alternative functions.  The same applies for methionine.  A compound has inherent properties that cannot be stripped from it by differing language.  Additionally, the anti-oxidant property of 
Claim 49 depends from claim 47 and claims the concentration of the anti-oxidant is from 0.05 mg/ml to 5 mg/ml. This is rendered obvious on two bases. First, MPEP 2144.05 II A states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.” Applicant has not set forth any criticality of this claimed range. Second, Leonard teaches adding EDTA to formulation compositions at 2-5 mg/ml, Table 14, page 47, and 3.5 mg/ml elsewhere, e.g., page 50 line 14, and Table 24. Because these levels fall within claim 49’s claimed range that range is prima facie obvious, see MPEP 2144.05 as to similar ranges and overlapping ranges, and also MPEP 2131.03 I.
Claim 50 depends from claim 47, the composition there claiming an anti-oxidant, and states that the composition further comprises an isotonicity agent.  Leonard, page 45, lines 26-27, teaches that all of its formulations for a buffer and pH range carbetocin formulation stability evaluation are in isotonic NaCl. This would suggest to one of ordinary skill in the art to provide carbetocin formulations, which per the rejection of claim 47 above would have been obvious to include an anti-oxidant, to also comprise an agent such as NaCl to provide the formulation in an isotonic form. This is at least because isotonicity is relevant to administering formulations to a subject such as via intravenous route, to not disrupt the body physiology nor the transition of the active agent into the blood stream. Leonard, page 19, line 33 to page 20, line 2, also teaches that its solutions for parenteral administration may optionally contain “anti-oxidants, buffers, bacteriostats and/or solutes which render the formulation isotonic with the blood of the mammalian subject; . . . “, further suggesting adding solutes to adjust to isotonic state with the blood, that 
Additionally as to claim 50, Izutsu teaches the steps and considerations relevant to stabilizing therapeutic proteins, summarizing in Table 1 typical protein degradation pathways, and in Table 2 listing classes of excipients used for protein formulations, their purposes, with examples and typical concentrations, and further teaching a logical sequence for developing formulations that impart acceptable stability to particular proteins, page 289 forward. As to claim 50 (further comprising an isotonicity agent) and also claim 52 (wherein the concentration of the isotonicity agent is from 5 mg/mL to 75 mg/mL), Izutsu, Table 2, teaches mannitol and sorbitol as examples of a polyol tonicity modifier (synonymous with agent), used at a typical concentration of 10-100 mg/mL, indicating a solution type composition, this typical concentration range substantially overlapping that of claim 52.
Claim 51 is directed to wherein the isotonicity agent of claim 50 is mannitol. Izutsu, Table 2, teaches mannitol and sorbitol as two examples of a polyol tonicity modifier (synonymous with agent), used at a typical concentration of 10-100 mg/mL, indicating a solution type composition. It would have been obvious to select mannitol as an isotonicity agent because Izutsu provides a short list of typical polyol tonicity modifiers, exemplified only by mannitol and sorbitol, Table 2, and when combined with Leonard’s approach to formulating an isotonic composition comprising carbetocin with NaCl, a salt-class tonicity modifier also taught by Izutsu, Table 2, it would have been a matter of simple substitution of one type of tonicity modifier for another to select which one is preferred for a particular formulation that may comprise other excipients such as set forth by Izutsu. One of ordinary skill in the art would recognize that the choices would result in different relative stabilities for the peptide of interest, here carbetocin, and would have reasonably conducted routine optimization of a result-effective variable given the teachings of Izutsu. This also applies to the other claimed combinations of excipients of classes found in Izutsu following the routine optimization teachings of Izutsu.
Given Izutsu’s teachings of the benefits of the above-noted and claimed excipient additives and Izutsu’s approach to improving the stability of therapeutic proteins by chemical and physical methods, one of ordinary skill in the art would have routinely evaluated these additives in various combinations toward optimizing a particular formulation.  It is not inventive to merely formulate with known additives to achieve 
Accordingly claims 50-52 would have been obvious when also considering the teachings of Izutsu.
Claim 53 depends from claim 38 and requires of its composition:
a) the carbetocin or a pharmaceutically acceptable salt thereof at a concentration of from 0.05 mg/mL to 0.5 mg/mL;
b) an isotonicity agent at a concentration of 5 mg/mL to 75 mg/mL
c) the buffering agent selected from succinic acid and a citrate-phosphate buffer;
d) a pH adjusting agent; and
e) a pharmaceutically acceptable solvent.
Claim 54 depends from claim 38 and requires of its composition:
a) the carbetocin or a pharmaceutically acceptable salt thereof at a concentration of from 0.05 mg/mL to 0.5 mg/mL;
b) an anti-oxidant at a concentration of from 0.05 mg/mL to 0.5 mg/mL
c) an isotonicity agent at a concentration of 5 mg/mL to 75 mg/mL
d) the buffering agent selected from succinic acid and a citrate-phosphate buffer;
e) a pH adjusting agent; and
f) a pharmaceutically acceptable solvent.
Regarding claims 53 and 54, considering and incorporated the bases for rejection of claims 38, 47-52 set forth in the sections above, Izutsu’s teaching in Table 2 and elsewhere the typical additions to stabilize proteins of tonicity modifier (synonymous with agent), and buffers (synonymous with buffering agent), the other components per above are taught and suggested by Leonard and Duratocin. Further regarding the “a pH adjusting agent” Leonard clearly teaches this, see page 27, line 2, page 41 lines 19-
 Given Izutsu’s teachings of the benefits of the above-noted and claimed excipient additives and Izutsu’s approach to improving the stability of therapeutic proteins by chemical and physical methods, one of ordinary skill in the art would have routinely evaluated these additives in various combinations toward optimizing a particular formulation.  It is not inventive to merely formulate with known additives to achieve a reasonably expected result based upon an improved formulation that includes such known additives. Here, it would have been obvious to modify the formulation of Leonard which emphasizes the importance of pH between 4.5 and 6.0 for carbetocin with the isotonicity agents of Izutsu within Izutsu’s taught ranges, to further improve the formulations taught and suggested by Leonard, at and around the standard commercial concentrations of DURATOCIN, to obtain improved stability of DURATOCIN’s aqueous liquid formulation along the lines of the results of Leonard.
There would have been a reasonable expectation of success given the teachings of Izutsu including how to approach stabilization formulation, see section 3, and claims 53 and 54 would have been obvious over these combined references.
Claim 55 is directed to a kit comprising the liquid composition of claim 38 and a container for the composition, optionally with separate injection means, optionally with instructions for administration of the composition.  The optional language of the latter two phrases is interpreted to give no additional weight to, nor to limit the claims.  See MPEP 2111.04, which states in part, “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.”
Leonard, page 20, lines 2-8, states in part, “The formulations may be presented in unit-dose or multi-dose containers. . . .  Preferred unit dosage formulations are those containing a daily dose or unit, daily sub-dose, as described herein above, or an appropriate fraction thereof, of the active ingredient(s).”  
For any of the reasons above, claim 55 would have been obvious. Given the respective teachings, there would have been an extremely high expectation of success given that carbetocin already is marketed in containers, and Leonard evaluated its formulations at various pH values, including values bracketing what is claimed, in containers.
Response to Arguments
Applicant's arguments filed in the Appeal Brief filed 9/28/21, the Affidavit filed 9/28/21, and the arguments made 4/30/21 have been fully considered but they are not persuasive. 
Regarding the Affidavit filed 9/28/21:
Para 6 recites limitations of instant claim 38, however refers to Example 2 results. Example 2 evaluated pH with the antioxidant methionine, so these results are not applicable to claim 38 which is silent on the presence of antioxidants.  Para 6 continues with the assertion regarding Example 3a providing “additional stability data on other compositions within the scope of the claims,” emphasis added, so again is not directly applicable to claim 38’s limitations. It is unclear whether the Affidavit’s stated “recited compositions” refer specifically to claim 38’s compositions, and the data from Examples 2, 3 and 
Regarding paras 7-14, neither the Kaisheva reference nor the word “interchangeable” are found in the rejection, so these paras are neither relevant nor dispositive.  As to arguments against Leonard in these paras, the approach of only following Leonard for acetate discounts any innovation by one of ordinary skill in the art, and also discounts any motivation by such person to pursue alternatives other than the best-performing buffers in Leonard in order to obtain desired patent protection including patent rights extension for expiring patents directed to protected compounds, see Spruill et al., Strategies for Extending the Life of Patents, Intl. BioPharm., 4 pages, March 2005.
Regarding the 4/30/21 arguments, page 14, Applicant argues that the references do not support an obvious to try rationale, this based upon two assertions:
1) the record does not indicate a predictable result; and
2) the cited combinations do not provide a reasonable expectation of success.
These asserted bases appear to be further expounded based on arguments against Mohan.
Applicant again argues that one of ordinary skill in the art would not be motivated to try any buffer other than the acetate buffer that Leonard evaluated as best for stability. This is unpersuasive for reasons provided above.
Applicant on page 15 argues against Mohan in large part based on its teaching of buffers for biological systems.  The evidentiary reference Flynn provided in the rejection above establishes that many of the buffers in Mohan are routinely used in pharmaceuticals, and the logic previously set forth is further documented – that one skilled in the art would want to use a buffer suitable for biological systems when evaluating buffers for pharmaceutical products that will be introduced into a living subject.
Mohan’s ‘warning’, third bullet on page 15, supports the routine optimization approach of Izutsu, also in the rejection above.
The fourth bullet appears to require a single reference to support all critical claim limitations. In response to applicant's arguments against this reference individually, one cannot show nonobviousness In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As to the last bullet, asserting that “citrate-phosphate buffer is technically a mixture of a citrate buffer and a phosphate buffer” – this deviates from the important differences between a citrate buffer, a phosphate buffer, and a citrate-phosphate buffer as Mohan, pages 19-20, indicates:

    PNG
    media_image4.png
    394
    886
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    418
    883
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    435
    878
    media_image6.png
    Greyscale

To buffer at pH 5.8, for example, the citrate-phosphate buffer comprises 19.7 mL of 0.1 M citric acid and 30.3 mL of 0.2 M dibasic sodium phosphate.  This comprises one agent from each of the citric acid and the phosphate buffers, and, importantly, citrate-phosphate buffer’s pH 2.6 to 7.0 buffering range provides  relevant (middle of its range) buffering across pH 4.5 to 6.0  vs. citrate buffer’s 3.0 to 6.2 and phosphate buffer’s 5.8 to 8.0 ranges. Overall Applicant’s assertion is without merit, as are the arguments following this incorrect assertion. 
Particularly unsupported are Applicant’s assertions and arguments from the bottom of page 16 to the top of page 17.  Notwithstanding Leonard’s statement and ranking based on “fewer ionizable sites”, Leonard did NOT evaluate acetate buffer at pH 6.0. This is clear from Fig. 2, and nowhere from pages 42 through 50 of Example 6 does Leonard provide any data for acetate buffer at pH 6.0 – see Table 18, page 46 (this page and page 47 also having the oft-cited preference statement based on fewer ionizable sites, which should be taken in the context of an observed or hypothesized trend, not taken to extremes or absolutes, and also is properly understood to be an summary based on the overall effect of the buffer components across their tested ranges – for citrate from pH 3.0 to 7.0, and for phosphate from pH 6.0 to 8.0, see Table 18 and Fig. 2, noting that most of the range for these two buffers were outside pH 4.5 to 6.0).
Applicant’s arguments against Mohan on pages 17-18 regarding Mohan’s buffers’ use in pharmaceutical compositions is overcome by the addition of the Flynn reference.

Considering the 9/28/2021 Brief on Appeal, pages 21-26, the above responses to Applicant’s 4/30/21 arguments address most arguments, and the following responds to those not so addressed.
On page 24, bottom paragraph, Applicant argues about the alleged unsuitability of a citrate-phosphate buffer to buffer in the range of pH 4.5 to 6.0, and recites pKa values of phosphoric and citric acids. Although there is a general guideline that the useful buffer range is +/- one pH unit from the respective pKa of the buffer, this rule is only a general guideline, and from the pKa values for citric acid and phosphoric acid one skilled in the art would appreciate that the citrate-phosphate buffer indeed would be suitable over the range of pH 4.5 to 6.0, see for example pages 32-33 of Cadence Pharmaceuticals v Exela Pharma Sciences, C.A. No. 11-733-LPS, 11/22/2013, 78 pages, copy provided, page 33 also teaching that per the court’s finding mannitol functions as an antioxidant.
Regarding the statement on page 25 that prior to Applicant’s invention it could not have been predicted that a carbetocin composition “as claimed, formulated with a citrate-phosphate buffer, would exhibit the recited stability.” This overlooks that the claimed stability was developed when one or more antioxidants were present in the composition, which is not the case for claim 38 and most of its dependent claims.
Regarding Applicants’ arguments against predictability, these are not persuasive because based on Leonard buffers evaluated between pH 4.5 and 6.0 yielded the least impurities, and MPEP 2143.02 states in part, “Obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness.” (citations omitted). Applicants have not provided such latter-referenced evidence to rebut what would reasonably be expected regarding predictability over the references’ teachings.

Finally, notwithstanding the above and even assuming, which the examiner strongly disagrees with, that there are unexpected results, in this instance, given the strong teachings of Leonard that clearly establish the critical pH range for best stability of the claimed compound carbetocin, and the teachings of the other applied references as to additional excipients and routine optimization to formulate stable pharmaceutical compositions, any such alleged unexpected results should not be the basis for overcoming the strong bases for obviousness set forth above. See MPEP 716.01(d), 716.02(c).  
The following clearly indicates the criticality of the most favorable pH range established by Leonard, first figure below, and later verified by Applicant in its evaluations:

    PNG
    media_image1.png
    605
    1166
    media_image1.png
    Greyscale


Applicant’s figures:

    PNG
    media_image2.png
    793
    553
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    704
    509
    media_image3.png
    Greyscale


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1. Claims 38, 40, 41, 43-52 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 8-10, 12 and 16 of U.S. Patent No. 9566311. Although the claims at issue are not identical, they are not patentably distinct from each other because the respective limitations are the same or range/genus-subgenus limitations overlap substantially as set forth below.
A comparison of claim limitations between the instant claims and those of the ‘311 patent is set forth below in table format:

Row
Instant 15393053
Parent Issued 9566311
Comment
A
38: aqueous liquid composition comprising
1: Aqueous composition comprising
Claim 38’s aqueous liquid composition is a subgenus of the ‘311 composition aqueous composition genus, in that the latter could be frozen so not liquid.
B
38: carbetocin or a pharmaceutically acceptable salt thereof
1: carbetocin or a pharmaceutically acceptable salt thereof
Same agent or salt thereof

C
38: a buffering agent selected from succinic acid and a citrate-phosphate buffer

(claims 43 and 44 then directed to one or the other buffering agent; claim 45, directed to only one buffering agent, is obvious over reference claims 4, 5, or 8)
4: of claim 1 comprising a buffering agent
5: buffering agent is succinic acid
8: of claim 1 comprising a buffer
9: wherein the buffer is a succinate or citrate/phosphate buffer
These limitations are found in the parent (reference) dependent claims as shown
D
38: concentration of carbetocin is from 0.05 to 0.5 mg/mL







38: composition pH is from 5.1 to 5.9
1: pH of the composition is from 5.2 to 5.65
The parent (reference) range is narrower, so renders obvious claim 38’s wider range.
F
40: wherein the pH of the 
composition is from 5.2 to 5.65.
1: pH of the composition is from 5.2 to 5.65
Instant claim 40 meets parent (reference) claim 1’s pH range
G
38: after being stored for 24 months at 25°C, the composition has a sum of impurities of less than 5% of the total weight of the impurities and carbetocin or pharmaceutically active salt thereof in the composition.
1: and after the composition is stored at 40.degree. C. and 75% relative humidity for 12 weeks, the composition has a sum of impurities of less than 1% of the total weight of the impurities and carbetocin in the composition.
See below
H
47: further comprising an anti-oxidant
1: from about 1 mg/mL to about 5 mg/mL anti-oxidant
Parent (reference) base claim is narrower, requiring antioxidant in a stated concentration range, and makes obvious the antioxidant of claim 47.
I
41: pH is from 5.26 to 5.8
1: pH of the composition is from 5.2 to 5.65
Substantially overlaps reference claim 1’s pH range
J
48: wherein the anti-oxidant is methionine, EDTA, or a combination of methionine and EDTA
10: wherein the anti-oxidant is methionine, EDTA, or a combination of methionine and EDTA
Same limitation in indicated claims
K
49: wherein the concentration of anti-oxidant is from 0.05 mg/mL to 5 mg/mL
1: from about 1 mg/mL to about 5 mg/mL anti-oxidant
Reference claim 1’s narrower range makes obvious claim 49’s range
L
50: further comprising an isotonicity agent
6: the composition of claim 4 (comprising a buffering agent), further comprising an isotonicity agent.
Instant claim 38 already comprises a buffering agent; otherwise claim 6 teaches the same limitation.
M
51: the composition of claim 50 wherein the isotonicity agent is mannitol.

52: the composition of claim 50 wherein the concentration of the isotonicity agent is from 5 mg/mL to 75 mg/mL.
16. The composition of claim 15, wherein the composition consists of: carbetocin or a pharmaceutically acceptable salt thereof in the amount of from 0.05 mg/mL to 0.1 mg/mL; methionine in the amount of from about 1 mg/mL to 

N
55: A Kit comprising the liquid composition of claim 38; a container for the composition; and optional components.
12: A kit comprising: the composition of claim 1; and a container for the composition, and the container optionally having separate injection means.
Bases above regarding instant claim 38 apply to claim 55, plus reference claim 12 as shown for the container for the composition.


Further as to row A, DURATOCIN teaches solubilizing carbetocin to form an aqueous solution, and given that this is the administered form, would have made the narrower limitation of instant claim 38 an obvious choice for a particular type of “aqueous composition” of reference claim 1.
Further as to rows D for claim 38 and row E, the reference claim 1’s ranges substantially overlap claim 38’s ranges, see MPEP 2144.05.  This MPEP section also is applicable to rows H, I and K comparisons.
Regarding row G’s functional/result limitations, the lower impurity limitation at the shorter time period of reference claim 1 is suggestive of the stability functional/result limitation of instant claim 38, the latter, it is noted from the common specification, being developed from evaluations at 40 C and 75% RH, “All formulations at pH 5.2 were well below the specification limit after 33 weeks at 40° C. (0.4-0.6%), indicating that these formulations are stable for at least 6 months at 40° C. and 75% RH, which is generally accepted to indicate a likely stability for at least 24 months at 25° C and 60% RH (i.e. a stable RT formulation)” (third para of Example 1 in both specifications, italics emphasis added).  That is, one of ordinary skill in the art would reasonably have expected that the shorter duration of the reference claim 1 limitation at 40 C and 75% RH, for a carbetocin-comprising aqueous liquid composition, having the 1% substantially lower allowed level of impurities, would have led to a composition having impurities below the higher level of allowed impurities of instant claim 38, 5%, particularly when considering the specific teachings in the specification that evaluated the same compositions as claimed – comprising at least an anti-oxidant in the formulations (i.e., compare Tables 1 and 2a, noting that mannitol of Experiment 1 was well-known to have anti-oxidant properties, see Abstract and page 79 right column of Babincova et al., Abstract of article Jl. of Medicinal Food, 5(2), 79-83, 2004, and succinic acid of Experiment 2 has been recognized to have anti-oxidant properties, see Theunissen And Courbes, Household and Personal Care .

2. Claims 53 and 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 8-10, 12 and 16 of U.S. Patent No. 9566311 in view of WO 2008/150305, Leonard et al., published 12/11/2008.
Claim 53 depends from claim 38 and requires of its composition:
a) the carbetocin or a pharmaceutically acceptable salt thereof at a concentration of from 0.05 mg/mL to 0.5 mg/mL;
b) an isotonicity agent at a concentration of 5 mg/mL to 75 mg/mL
c) the buffering agent selected from succinic acid and a citrate-phosphate buffer;
d) a pH adjusting agent; and
e) a pharmaceutically acceptable solvent.
The non-statutory obviousness rejections of claims 38 and 50-52 are set forth above, and addresses limitations a), b) and c).  The ‘311 claims do not explicitly claim d) and e).
However, Leonard teaches the same types of carbetocin compositions and during their formulation employs water as a pharmaceutically acceptable solvent, page 19 lines 25-27, page 41 lines 15-25 (and also when preparing formulations comprising buffers prepared with water), and adjusts pH with a pH adjusting agent, sodium hydroxide or hydrochloric acid, page 27 lines 2-3, page 41 lines 15-25.
The use of water as a pharmaceutically acceptable solvent and use of a pH adjusting agent thus were well-known in the relevant art and the claim overall would have been obvious over the ‘311 in view of Leonard.
Claim 54 depends from claim 38 and requires of its composition:
a) the carbetocin or a pharmaceutically acceptable salt thereof at a concentration of from 0.05 mg/mL to 0.5 mg/mL;
b) an anti-oxidant at a concentration of from 0.05 mg/mL to 0.5 mg/mL
c) an isotonicity agent at a concentration of 5 mg/mL to 75 mg/mL
d) the buffering agent selected from succinic acid and a citrate-phosphate buffer;

f) a pharmaceutically acceptable solvent.
The non-statutory obviousness rejections of claims 38 and 50-52 are set forth above, and addresses limitations a), b), c) and d).  The ‘311 claims do not explicitly claim e) and f).
However, Leonard teaches the same types of carbetocin compositions and during their formulation employs water as a pharmaceutically acceptable solvent, page 19 lines 25-27, page 41 lines 15-25 (and also when preparing formulations comprising buffers prepared with water), and adjusts pH with a pH adjusting agent, sodium hydroxide or hydrochloric acid, page 27 lines 2-3, page 41 lines 15-25.
The use of water as a pharmaceutically acceptable solvent and use of a pH adjusting agent thus were well-known in the relevant art and the claim overall would have been obvious over the ‘311 in view of Leonard.

Concluding Comments
Further regarding the prosecution of the parent, allowed as U.S. Patent No. 9566311, a major basis for allowance was the argument made about differences in concentrations of carbetocin, see paras 13, 14 and 19 of the 8/25/2016 Affidavit, and the Reasons for Allowance in the 10/12/2016 Notice of Allowability.  However, upon review the examiner recognizes that a typographical error led to a misunderstanding about the difference in the carbetocin concentrations between Leonard and Applicant’s claims in the ‘311. To clarify, Leonard evaluated carbetocin for stability across the range of 1.5 to 10.0 mg/mL (10 mg/mL only at pH 4 or 4.5), not 1.5 to 8.0 mg/L as incorrectly stated in the 2/29/2016 final Office action and reproduced in the 8/25/2016 Affidavit. Leonard also injected carbetocin at 0.03 mg/mL in Example 9, page 57. In the present application, there are no arguments against Leonard regarding peptide degradation being concentration dependent, and the difference between the 1.5 mg/L of Leonard and 0.5 mg/L, the upper range of carbetocin for claim 38, does not appear to be so great that one would reasonably argue such concentration differences – less than one order of magnitude, would render inapplicable or unpredictable the strong effect of the most favored 4.5 to 6.0 pH range taught in Leonard for carbetocin stability during storage in an aqueous liquid composition.  

CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.F./
Examiner, Art Unit 1658




/FRED H REYNOLDS/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant’s specification at para 88 of the PGPUB 20170106044 acknowledges that “synthesis related impurities consist mainly of [DCys6] and [desGln4]carbetocin,” which it states “do not increase during storage.” However, Allen at page 2107 left column teaches that ethylenediaminetetraacetic acid (EDTA) is a chelating agent used to complex or bind metals “to make the metal chemically unavailable for participation in the oxidative process.” The metal may originate in the drug, solvent, container or stopper, and may be a problem with oxidizable drugs. In that Applicant found EDTA effective in reducing impurities during storage, see page 18 Table 1 and its discussion, part of the effect of EDTA may have been related to chelating trace metal impurities from the formulation and/or container. It would reasonably be expected that the contribution of metals from the stated sources may vary from evaluation to evaluation, and that the total impurities would vary from batch to batch of carbetocin. The latter is evidenced by comparing Applicant’s para 88 statement, “The substance batch contained 0.9% impurities according to the supplier” with the following statement from Leonard from page 47 line 12 regarding DUROTOCIN initial peptide-related impurities as measured by Leonard, “Total peptide-related impurities increased slightly from 1.2% initially …”.
        2 Applicant’s specification at para 88 of the PGPUB 20170106044 acknowledges that “synthesis related impurities consist mainly of [DCys6] and [desGln4]carbetocin,” which it states “do not increase during storage.” However, Allen at page 2107 left column teaches that ethylenediaminetetraacetic acid (EDTA) is a chelating agent used to complex or bind metals “to make the metal chemically unavailable for participation in the oxidative process.” The metal may originate in the drug, solvent, container or stopper, and may be a problem with oxidizable drugs. In that Applicant found EDTA effective in reducing impurities during storage, see page 18 Table 1 and its discussion, part of the effect of EDTA may have been related to chelating trace metal impurities from the formulation and/or container. It would reasonably be expected that the contribution of metals from the stated sources may vary from evaluation to evaluation, and that the total impurities would vary from batch to batch of carbetocin. The latter is evidenced by comparing Applicant’s para 88 statement, “The substance batch contained 0.9% impurities according to the supplier” with the following statement from Leonard from page 47 line 12 regarding DUROTOCIN initial peptide-related impurities as measured by Leonard, “Total peptide-related impurities increased slightly from 1.2% initially …”.